DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (US 20100005811 A1) in view of Koretz (US 20170334704 A1).
Claim 1, Jaffe discloses a cabinet (102) having at least one storage compartment therein (1), the storage compartment (118, 124; FIG 5) being configured to store a drink container (124) therein; 
at least one dispenser nozzle (166) at least partially exposed outside the cabinet, the dispenser nozzle being connectable to the drink container to supply a drink in the drink container to outside the cabinet; 
a pump connection line (178) configured to supply air (170) into the drink container to increase pressure in the drink container (Paragraph 57-58).
But is silent on a tank connection line configured to supply an unreactive gas into the drink container to prevent oxidation of the drink in the drink container.
Koretz teaches a tank connection line (Paragraph 75, 91, 161; FIG 5C) configured to supply an unreactive gas into the drink container to prevent oxidation of the drink in the drink container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jaffe with a tank system as taught by Koretz in order to prevent modification of the characteristics of the fluid by mixing it with a non-reactive gas like argon or nitrogen. 

Claim 2, the modified apparatus of Jaffe teaches an air pump (170) connected to the pump connection line to provide pressurized air into the pump connection line; and a gas tank (Koretz: Paragraph 75, 91, 161) connected to the tank connection line to provide the unreactive gas to the tank connection line (Koretz: FIC 5C).

Claim 10, Jaffe discloses wherein the cabinet includes an upper cover (112), wherein the storage compartment includes an inlet (164), and wherein the refrigerator (Paragraph 21, 49) further comprises a cover assembly (122) configured to cover the inlet of the storage compartment when the cover assembly is fixed to the upper cover (122; FIG 5), the cover assembly being selectively couplable to an opening of the drink container (124).

Claim 19, Jaffe discloses wherein the refrigerator further comprises: a cooler (Paragraph 21, 49; FIG 5-6) located behind the storage compartment in the cabinet (30). 
Jaffe discloses the claimed invention except for an air pump located adjacent to a bottom of the cabinet.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the air pump lower in the cabinet, as shifting the location of the air pump has no affect on the operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Allowable Subject Matter
Claim 20 is allowed.

Claims 3-9, 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754